—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Garson, J.), dated September 24, 1998, which denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendant’s motion for summary judgment, as the issue of whether his car was being used with his permission at the time of the subject collision is one for the trier of fact (see, Vehicle and Traffic Law § 388 *436[1]; Leotta v Plessinger, 8 NY2d 449, 461; Jimenez v Regan, 248 AD2d 510; Walls v Zuvic, 113 AD2d 936; Blunt v Zinni, 32 AD2d 882, 883, affd 27 NY2d 521; Lewis v Caldwell, 236 AD2d 896). S. Miller, J. P., Sullivan, Friedmann and Feuerstein, JJ., concur.